Citation Nr: 1444327	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-04 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for oropharyngeal squamous cell carcinoma, and residuals thereof, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Jeffrey Vires, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1966 to August 1968, to include foreign service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, TN, which denied the benefit on appeal.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's oropharyngeal squamous cell carcinoma, and residuals thereof, are due to in-service exposure to herbicides.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, oropharyngeal squamous cell carcinoma, and residuals thereof, were incurred as a result of in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Notably, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  In this case, the record establishes that the Veteran served on land in Vietnam, and there is no affirmative evidence rebutting the Veteran's presumed herbicide exposure.  As such, the Veteran's herbicide exposure may be presumed.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  In this case, the Veteran's claimed throat and mouth cancer, and diagnosed oropharyngeal squamous cell carcinoma, is not among the diseases for which presumptive service connection is available due to herbicide exposure.  Therefore, service connection on a presumptive basis is not warranted.

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In order to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The crucial inquiry, therefore, is whether the Veteran suffers from oropharyngeal squamous cell carcinoma, and residuals thereof, as related to his herbicide exposure or any other incident of service.  Affording the Veteran the benefit of the doubt, the Board concludes that he does.

In this case, competent and probative medical opinion of record attributes the Veteran's oropharyngeal squamous cell carcinoma, and residuals thereof, to his in-service herbicide exposure in Vietnam.  The record includes numerous medical records and letters from the Veteran's private physicians, supporting the Veteran's contention that his cancer is related to his Agent Orange exposure.  Notably, a letter from Dr. Mark Hendrixson states: "Microscopically [the Veteran's] cancer is morphologically indistinguishable from laryngeal carcinoma.  The risk factors for the development of this cancer are the same as other locations of the upper aerodigestive tract."  The Board notes that the RO cited scientific articles indicating that there was no clear statistical correlation between the Veteran's cancer and herbicide exposure has been found.  However, the Board finds that this fact is insufficient to weigh against the body of medical opinions in this case stating otherwise.

The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran's oropharyngeal squamous cell carcinoma was caused by his in-service herbicide exposure.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for oropharyngeal squamous cell carcinoma, and residuals thereof, is warranted.




ORDER

Entitlement to service connection for oropharyngeal squamous cell carcinoma, and residuals thereof, is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


